 


110 HRES 17 IH: Expressing the sense of the House of Representatives that there should be established a National Inflammatory Skin Disease Awareness Month.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 17 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Jo Ann Davis of Virginia submitted the following resolution; which was referred to the  Committee on Oversight and Government Reform 
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Inflammatory Skin Disease Awareness Month. 
 
 
Whereas inflammatory skin diseases affect men, women, and children of all ages and races; 
Whereas these diseases can be very distressing to those who have them, causing great discomfort and emotional stress; 
Whereas inflammatory skin diseases include a wide range of symptoms and a broad category of skin conditions, including eczema, acne, poison ivy, contact dermatitis, and psoriasis, among others; 
Whereas inflammatory skin disease affects citizens across the United States; 
Whereas it is essential to educate the public on the symptoms, treatments, and cures related to inflammatory skin diseases; and 
Whereas December would be an appropriate month to establish a National Inflammatory Skin Disease Awareness Month: Now, therefore, be it 
 
That it is the sense of the House of Representatives that there should be established a National Inflammatory Skin Disease Awareness Month. 
 
